     Case 2:18-cv-01476-APG-EJY Document 56 Filed 10/08/20 Page 1 of 1




 1                                 UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                  ***
 4    REFLEX MEDIA, INC., a Nevada                             Case No. 2:18-cv-01476-APG-EJY
      corporation, et al,
 5
                     Plaintiffs,
 6                                                                           ORDER
            v.
 7
      RICHMEETBEAUTIFUL HOLDING LTD.,
 8    a Maltese corporation d/b/a
      RichMeetBeautiful.com, et al,
 9
                     Defendants.
10

11          Before the Court is Lewis Roca Rothgerber Christie’s Motion to Withdraw as Counsel for
12   Defendants Richmeetbeautiful Holding Ltd. d/b/a RichMeetBeautiful.com and Digisec Media
13   Limited (collectively, “Defendants”). ECF No. 55. The Motion makes clear that Defendants
14   terminated their representation by Lewis Roca Rothgerber Christie. Id. at 2. Further, a review of
15   the docket supports the conclusion that granting the Motion to Withdraw will not cause undue delay
16   or prejudice the parties as there is no motion (other than the instant Motion to Withdraw) pending
17   and no hearings scheduled before the Court. There is also no trial date set in this matter.
18          Accordingly,
19          IT IS HEREBY ORDERED that Lewis Roca Rothgerber Christie’s Motion to Withdraw as
20   Counsel (ECF No. 55) is GRANTED.
21          IT IS FURTHER ORDERED that Defendants shall have thirty (30) court days from this
22   Order to obtain new counsel, during which time these Defendants’ response date to discovery is
23   stayed. Defendants’ due date for responses to any presently pending written discovery shall be sixty
24   (60) court days from this Order regardless of whether Defendants obtain substitute counsel.
25          DATED THIS 8th day of October, 2020.
26

27                                                 ELAYNA J. YOUCHAH
                                                   UNITED STATES MAGISTRATE JUDGE
28
                                                      1
